      Case 1:19-cv-10578-AJN-SDA Document 145 Filed 11/19/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                              11/19/20
  Ashu Shukla,

                         Plaintiff,
                                                                     19-cv-10578 (AJN)
                   –v–
                                                                           ORDER
  Deloitte Consulting LLP,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Plaintiff Ashu Shukla filed an Emergency Motion for a Permanent Injunction or

Temporary Restraining Order claiming that Defendant Deloitte Consulting LLP has been

attacking him with chemical and biomedical devices, harassing and threatening him online, along

with other forms of abusive contact, and asks the Court to enjoin Defendant from engaging in

this conduct. The Court finds that Plaintiff has not made the requisite showing for injunctive

relief and denies his motion. The Court grants Plaintiff’s request to seal documents submitted

with the motion.

          I.   Background

       Plaintiff Ashu Shukla filed a Complaint on February 1, 2019 against Defendant Deloitte

Consulting Group LLP, his former employer, alleging harassment, discrimination, hostile work

environment and wrongful termination under state law. See Dkt 1. Defendant removed the case

to this Court on November 14, 2019. See id.

       On September 30, 2020, Plaintiff filed an Emergency Motion for a Preliminary Injunction

and / or Temporary Restraining Order requesting, inter alia, that the Court enjoin Defendant

from “biochemical/medical manipulation of the plaintiff”, “cyber harassment campaign against

the plaintiff,” “cyber bulling of the plaintiff,” and “all other forms of abusive conduct or contact


                                                      1
      Case 1:19-cv-10578-AJN-SDA Document 145 Filed 11/19/20 Page 2 of 4




with the plaintiff.” Dkt 96. Plaintiff alleges that Defendant “attacked the plaintiff numerous

times in the past 6-months, causing him bodily injury, constant stress, sleepless nights, and

emotional distress.” Pl. Mot. 4, Dkt 97. He further claims Defendant has “tried to entangle the

plaintiff numerous times in their malicious money laundering scheme, and possible recruitment

for sexual services,” and that, in retaliation for Plaintiff’s refusal to participate, Defendant has

continually “attacked the plaintiff with biochemical / medical devices and weapons.” Id. These

devices include “remote operated ultrasound irritant equipment, remote operated ray emitting

gun, remote operated manipulation devices placed inside Plaintiff’s home, and hand held taser or
laser weapons,” causing him serious injuries. Affirmation in Support (“Pl. Dec.”) ¶ 10, Dkt 98.

He also claims that Defendant has employed an FBI Agent to assist in these attacks. See id. ¶ 8.

       Additionally, Plaintiff says that Defendant has “maintained a constant ‘Cyber Bullying

Campaign’ against plaintiff” and threatened him “over the internet with death, or near death like

experiences,” and has “mocked or ridiculed his life situation and demographics numerous times.”

Pl. Mot. 5. Plaintiff alleges that Defendant has been sending him harassing messages to his

phone and computer, including messages that resemble ads for CBD products. See, e.g., Pl. Dec.

¶¶ 106-107. He also claims that Defendant created fake news stories on news websites such as

CNN in order to threaten and intimidate him. See, e.g., Pl. Dec. ¶¶ 96-99. For example, he

alleges that news stories which reported that Kanye West was running for president were

fabricated by Defendant. Id. at ¶ 96.

       Plaintiff also filed a motion to seal various documents submitted with his emergency

motion, arguing that the documents contained confidential business information and sexually

explicit pictures. See Dkt 100.

       On October 15, 2020, Defendant filed an opposition to Plaintiff’s Motion denying that it

has engaged in any of the alleged conduct and arguing that Plaintiff has not stated a claim for

injunctive relief. See Dkt 116. Plaintiff filed a reply on October 19, 2020. See Dkt 126.




                                                       2
      Case 1:19-cv-10578-AJN-SDA Document 145 Filed 11/19/20 Page 3 of 4




         II.   Analysis

        In order to receive a preliminary injunction or temporary restraining order, Plaintiff must

demonstrate “1) irreparable harm absent injunctive relief; 2) either a likelihood of success on the

merits, or a serious question going to the merits to make them a fair ground for trial, with a

balance of hardships tipping decidedly in the plaintiff's favor; and 3) that the public’s interest

weighs in favor of granting an injunction.” Metro. Taxicab Bd. of Trade v. City of New York,

615 F.3d 152, 156 (2d Cir. 2010). A preliminary injunction or temporary restraining order is a

drastic remedy and should not be granted “unless the movant, by a clear showing, carries the
burden of persuasion.” Sussman v. Crawford, 488 F.3d 136, 139 (2d Cir. 2007) (emphasis in

original).

         In his motion, Plaintiff describes an extreme and unlikely scenario where Defendant

company is engaging in regular biochemical attacks on him, a former employee, and generating

purportedly fake news stories on the internet to harass him. Nothing in the Plaintiff’s papers

substantiates these extreme allegations. Accordingly, there is no basis for the Court to conclude

that Plaintiff will suffer irreparable harm in the absence of the Court’s intervention and therefore

Plaintiff’s motion for injunctive relief is denied.

        The Court grants Plaintiff’s request to seal certain documents attached to the motion.

Plaintiff has demonstrated that these documents raise privacy concerns that overcome the

presumption of public access to judicial documents. See Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110, 124 (2d Cir. 2006).

        III.   Conclusion

        Plaintiff has not shown a reasonable possibility that Defendant is attacking him with

chemical weapons, harassing him online, or engaging in any other abusive conduct. Because he

has not met the high burden of showing he is clearly entitled to injunctive relief, his motion is

DENIED. Plaintiff’s request to seal is GRANTED. This resolves docket numbers 96 and 100.




                                                      3
      Case 1:19-cv-10578-AJN-SDA Document 145 Filed 11/19/20 Page 4 of 4




       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



      SO ORDERED.

 Dated: November 19, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    4
